Exhibit BURLINGTON NORTHERN SANTA FE, LLC POWER OF ATTORNEY February 12, 2010 WHEREAS, on February 12, 2010, pursuant to the Agreement and Plan of Merger, dated as of November 2, 2009, by and among Burlington Northern Santa Fe Corporation (the “Company”), Berkshire Hathaway Inc., a Delaware corporation (“Berkshire”), and R Acquisition Company, LLC, a Delaware limited liability company wholly owned by Berkshire (the “Merger Subsidiary”), the Company merged with and into the Merger Subsidiary, with the Merger Subsidiary surviving as a wholly owned subsidiary of Berkshire (the “Merger”); WHEREAS, upon consummation of the Merger, the Merger Subsidiary changed its name to “Burlington Northern Santa Fe, LLC” (“BNSF”); WHEREAS, BNSF, as the successor to the Company, will file with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, as amended, post-effective amendments (the “Post-Effective Amendments”) to the Company’s registration statements on Form S-8 having the following file numbers (the “Registration Statements”): 333-135897 333-135894 333-135893 333-133434 333-118732 333-108384 333-59854 333-77615 333-19241 333-03277 333-03275 033-63255 033-63253 033-63249 033-63247 033-62945 033-62941 033-62943 033-62939 033-62937 033-62825 033-62827 033-62829 033-62831 033-62833 033-62835 033-62837 033-62839 033-62841 033-62823 WHEREAS, upon the completion of filing the foregoing Post-Effective Amendments, BNSF will cause to be deregistered all shares of the Company’s common stock under the above Registration Statements which remain unsold as of the effective time of the Merger; and WHEREAS, the undersigned serve BNSF in the capacities indicated. NOW, THEREFORE, each of the undersigned hereby constitutes and appoints each of Roger Nober and James H.
